Citation Nr: 0834605	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative evidence of record raises a 
reasonable doubt as to whether the veteran has current 
tinnitus which is due to his exposure to acoustic trauma in 
active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).  

2.  Giving the benefit of the doubt to the veteran, the Board 
concludes that tinnitus was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in February 2005 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claims, and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
post-service medical records dated from 1979 to 2004, and the 
veteran was afforded a VA examination in May 2005.  In this 
regard, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
bilateral hearing loss is being denied, such issues are moot.  
As to the claim for tinnitus, the RO will address this matter 
in effectuating the award.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss and tinnitus), 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court has held that, in order to grant service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circum-stances, lay 
evidence of inccurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The veteran has asserted that he was exposed to significant 
acoustic trauma, without proper hearing protection, during 
his active military service.  Specifically, he has reported 
that he was attached to artillery units during service and 
spent considerable time in close proximity to live firings of 
155 mm howitzers.  He believes his current bilateral hearing 
loss and tinnitus resulted from his in-service military noise 
exposure.  

Due to the similar medical history and evidence related to 
these claims, the Board will address them in a common 
discussion.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

The veteran's service treatment records (STRs) are negative 
for any complaints, treatment, or diagnoses related to 
hearing loss or tinnitus.  In fact, his hearing was normal at 
his entrance and separation examinations in December 1965 and 
November 1967, respectively, and he did not lodge any 
pertinent complaint regarding tinnitus at either examination.  
The Board notes the veteran reported having ear, nose, or 
throat abnormalities at his November 1967 separation 
examination; however, the examining physician noted the 
veteran was referring to a previous diagnosis of tonsillitis, 
which was not chronic.  There were no other ear, nose, or 
throat abnormalities found or reported on clinical 
evaluation.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
is no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  The 
evidence shows the veteran met the criteria for a hearing 
loss disability in his right ear as early as September 1979, 
and in his left ear in April 1990.  The evidence also shows 
that he intermittently complained of tinnitus as early as 
September 1980.  See private medical records dated from 
September 1979 to September 2004.  Therefore, the critical 
question is whether the current hearing loss and/or tinnitus 
is causally related to service.  

The first post-service showing of hearing loss included in 
the record is shown in September 1979, which the Board notes 
is more than 10 years after the veteran was separated from 
service.  In September 1979, the veteran's hearing was 
evaluated by his post-service employer, Mobil Oil 
Corporation, and audiometric testing revealed hearing loss in 
his right ear, as defined by VA.  The veteran denied 
experiencing ringing in his ears but he reported being around 
firing of weapons during military service.  Subsequent 
medical records show that the veteran's hearing slowly 
declined, and he intermittently reported experiencing ringing 
in his ears beginning in September 1980.  There is no 
indication, however, as to the cause or etiology of the 
veteran's hearing loss and/or tinnitus.  

In May 2005, the veteran was afforded a VA examination to 
determine the etiology of his current hearing impairment.  
The audiologist noted the veteran's report of exposure to 
firearms and heavy artillery during service, without hearing 
protection, and she also noted the veteran's report of post-
service exposure to factory and plant noise, with the use of 
hearing protection.  After interviewing the veteran, 
reviewing his claims file, and conducting an audiometric 
examination, the audiologist diagnosed him with moderate to 
mild sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the left ear.  The audiologist 
also noted the veteran's subjective complaints of constant 
bilateral tinnitus, but stated there are no objective 
measures to validate its presence or absence.  

As to the etiology of the veteran's hearing impairment, the 
audiologist opined that the veteran's military noise exposure 
did not contribute to his hearing loss or tinnitus.  In 
making this determination, the audiologist reviewed the 
veteran's claims file, including the in-service and post-
service audiometric data included therein, and noted that the 
veteran's hearing was normal at separation from service.  She 
also noted the veteran worked in a refinery for 20 years 
after service.  

The Board finds the May 2005 VA opinion to be the most 
probative evidence of record with regard to the likelihood of 
a causal relationship between the veteran's current hearing 
impairment and his military service.  In making this 
determination, the Board again notes that the VA audiologist 
reviewed the claims file, interviewed the veteran, and 
conducted an audiological examination prior to rendering her 
professional medical opinion, and provided a complete 
rationale for her opinion.  

In this context, the Board finds it probative that the 
veteran's hearing was normal at separation from service, and 
hearing impairment was not shown until more than 10 years 
thereafter.  The Board notes the veteran testified that he 
did not receive proper hearing protection during service but 
was given double hearing protection during his post-service 
employment.  In this regard, the evidence shows the veteran 
had right ear hearing loss as early as September 1979 and, 
per the veteran's testimony, he did not begin working at 
Mobil Oil Corporation until 1979.  However, in evaluating the 
ultimate merit of this claim, the Board finds it probative 
that, even without hearing protection in service, the 
veteran's hearing acuity was normal at separation.  The Board 
also notes there is no evidence regarding the veteran's noise 
exposure, or resulting hearing impairment, during the 10 
years between separation from service and the first showing 
of hearing loss in the record.  

When considered with the professional medical opinion of 
record, the gap of more than 10 years between the time the 
veteran was separated from service and is first shown to have 
a hearing impairment preponderates against a finding that his 
hearing problem is a chronic disorder which originated in, or 
shortly after, service, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In summary, the Board finds there is no competent evidence of 
record which relates the veteran's current hearing loss to 
noise exposure in service.  The only evidence of record 
linking the veteran's hearing impairment to service consists 
of his own assertions.  The Board does not doubt that the 
veteran sincerely believes his hearing loss was caused by 
military noise exposure, but a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as medical etiology and causation of disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  We 
recognize that lay statements are competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, the determination as to 
the origin and cause of disability in this case requires 
sophisticated, professional opinion evidence and, as 
discussed above, there is no competent medical evidence of 
record which relates hearing loss to service.

Moreover, service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
the veteran manifested an organic disease of the nervous 
system, shown to include hearing loss, to a compensable 
degree within his first post-service year.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In 
this regard, the Board again notes that at the veteran's 
separation examination his hearing was normal and there were 
no ear, nose, or throat abnormalities found on clinical 
evaluation.  Furthermore, the veteran has not submitted or 
identified medical records which show he suffered from 
bilateral hearing loss between the time he was separated from 
service, in January 1968, and September 1979.  

In view of the foregoing, the veteran's claim for service 
connection for hearing loss cannot be granted because there 
is no competent evidence of hearing loss during service or 
until more than 10 years thereafter, there is evidence that 
the veteran had noise exposure after service, and there is no 
competent medical evidence which provides a nexus between the 
veteran's current hearing loss and military noise exposure.  
Therefore, the Board finds the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss, and there is no reasonable doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

As to the veteran's claim for tinnitus, the veteran testified 
that his ears have been ringing since military service, and 
that he did not lodge any complaints about his tinnitus at 
separation because he thought it would go away.  He testified 
that his tinnitus would go away sometimes but then return and 
stay with him for a while.  

As noted above, there are no indications of complaints, 
treatment, or findings regarding tinnitus in the veteran's 
STRs.  In addition, the veteran denied having ringing in his 
ears, to include as a result of infection, injury, or 
medication, in September 1979, despite his report of exposure 
to firing of weapons during military service.  However, in 
September 1980, the veteran reported having ringing in his 
ears.  Subsequent medical evidence shows he denied having 
ringing in his ears in April and December 1981, but his 
complaints of tinnitus are consistent thereafter.  See 
private medical records dated from September 1979 to 
September 2004.  Although the May 2005 VA examiner opined 
that the veteran's military noise exposure did not contribute 
to his tinnitus, she noted the veteran's subjective 
complaints of fairly constant tinnitus, and stated that there 
are no objective measures to validate its existence or 
absence.  

Although there is no competent medical evidence of record 
which relates the veteran's subjective complaints of tinnitus 
to his military service, the Board finds that the totality of 
the evidence raises a reasonable doubt in this regard.  We 
find the veteran's testimony at the August 2008 Travel Board 
hearing to be credible, as it is supported by the other 
evidence of record.  He testified that he experienced 
tinnitus during military service but did not complain about 
it because he thought it would go away, as it had done 
before.  Although there is no complaint of tinnitus shown 
until September 1980, the evidence shows that the veteran's 
complaints of tinnitus were intermittent until November 1982, 
when he began to consistently report ringing in his ears.  
The Board also notes the veteran is competent, as a 
layperson, to provide testimony regarding lay-observable 
symptoms, such as ringing in his ears, and how long he has 
experienced such symptoms.  See Jandreau, supra.  Based upon 
the foregoing, the Board finds the evidence in approximate 
balance as to whether the veteran's current tinnitus had its 
inception in military service.  

The Board does note the veteran had significant, post-service 
noise exposure, to which his complaints of tinnitus could be 
related.  However, the medical evidence is consistent with 
the veteran's testimony regarding the nature of his tinnitus 
disability, and, as a result, we find his testimony to be 
credible and competent.  

Therefore, while no medical professional has directly 
attributed the veteran's tinnitus to service, the Board notes 
that any medical opinion regarding the onset and etiology of 
the veteran's tinnitus may be speculative, given that there 
are no objective measures to validate the presence or absence 
of tinnitus.  Therefore, we find that there is reasonable 
doubt as to the question of whether the veteran's current 
tinnitus had its onset in service and, as to that issue, the 
appeal is allowed.  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


